DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carl (US 4255896 A).
Regarding claim 1, Carl teaches an integrated fence irrigation and grow system, comprises: one 
or more post members (12); one or more bed members (14) disposed on the one or more post members, each of the bed members includes a tubular body having a top surface and a bottom surface; the tubular body formed by a wall, the wall defining an interior cavity (interior of 14) in the bed member and having a plurality of openings disposed along the top surface thereof (apertures 18); and an irrigation system coupled to a water supply (pump 34 and reservoir 32) and connected to each of the one or more bed members to introduce water to each of the one or more bed members (nutrient solution arrives in bed members via conduits 36 and 30, see figs 1, 2 and 5); wherein when growing 

	Regarding claim 3, Carl teaches the integrated fence irrigation and grow system of Claim 1, further comprises: a plurality of plant containers (plant cups 20) disposed within the interior cavity of the one or more bed members proximal to a corresponding one of the plurality of openings in the top surface of the bed members, each of the plurality of plant containers retaining the growth medium (planting cups 20 contain sterile media 22) and the plants therein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carl (US 4255896 A) as applied to claim 1 above in view of Goto (JP 2012249575 A).
Regarding claim 2, Carl teaches the integrated fence irrigation and grow system of Claim 1. 
Carl fails to teach further comprises a plurality of support member perpendicularly disposed on 
the one or more post members, each of the plurality of support members providing supportive engagement upholding the one or more bed members positioned thereon.
	Goto teaches a plurality of support member (20) perpendicularly disposed on the one or more post members, each of the plurality of support members providing supportive engagement upholding the one or more bed members positioned thereon.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fence system of Carl such that the tubular member is on top of members 20 and 30 to ensure the tubular bed member is sufficiently supported.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carl (US 4255896 A) as applied to claim 1 above in view of 이정엽 (KR 20110045740 A). 
Regarding claim 4, Carl teaches the integrated fence irrigation and grow system of claim 1. 
Carl fails to teach wherein the irrigation system further includes a pipe disposed in the interior 
cavity of each of the one or more bed members above the growth medium, and wherein the pipe includes a plurality of perforations disposed serried along each pipe to provide drip irrigation to the growth medium.
	이정엽 teaches wherein the irrigation system further includes a pipe disposed in the interior cavity of each of the one or more bed members above the growth medium (water supply pipe 160 in growth area F) wherein the pipe includes a plurality of perforations disposed serried along each pipe (plurality of water supply holes on water supply pipe 160) to provide drip irrigation to the growth medium.	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carl with the interior pipe and the plurality of perforations in the pipe to allow adequate irrigation to the plants and ensure optimal growing conditions.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carl (US 4255896 A) as applied to claim 1 above in view of DeMerchant (US 9545059 B2). 
Regarding claim 5, Carl teaches the integrated fence irrigation and grow system of claim 1.
Carl fails to teach wherein the irrigation system further includes a plurality of valves disposed 
associated with each of the one or more bed members, each of the plurality of valves providing an individually and selectively controllable rate of water flow to each of the one or more bed members.
	DeMerchant teaches the plurality of valves include a valve disposed associated with each of the one or more bed members (individual pay watering line valve 22) each of the plurality of valves providing an individually and selectively controllable rate of water flow to each of the one or more bed members (see col 3, lines 45-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carl with the valves of DeMerchant in order to selectively control the water flow to the different bed members to ensure the different plants receive optimal growing conditions. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carl (US 4255896 A) as applied to claim 1 above. 
Regarding claim 6, Carl teaches wherein the one or more bed members further include drainage 
holes disposed through the wall along the bottom surface of each of the one or more bed members to allow passage of excess water out of the interior cavity (nutrient solution drains from bed member 14 into conduit 30). 
Carl discloses the claimed invention except for the drainage holes (conduits 28 and 30) being a 
plurality on each bed member. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the conduits such that there are multiple drainage holes per bed member to allow for increased drainage and prevent root rot and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carl (US 4255896 A) as applied to claim 1 above in view of Fakhari (US 20170238474 A1). 
Regarding claim 7, Carl teaches the integrated fence irrigation and grow system of claim 1.
Carl fails to teach wherein the integrated fence irrigation and grow system further includes:  a 
trellis member is disposed between a pair of the post members, the trellis member providing an ornamental boundary between the pair of the post members and a support medium for climbing plants grown in the integrated fence irrigation and grow system.
	Fakhari teaches a trellis (trellis 12) member is disposed between a pair of the post members,
the trellis member providing an ornamental boundary between the pair of the post members and a support medium for climbing plants grown in the integrated fence irrigation and grow system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fence of Carl with the trellis of Fakhari such that it is between the two post members to allow support for growing plants while providing a decorative accent (see para 0005).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Carl (US 4255896 A) as applied to claim 1 above in view of Yu (CN 202132835 U).
Regarding claim 8, Carl teaches the integrated fence irrigation and grow system of claim 1.
Carl fails to teach wherein the integrated fence irrigation and grow system further comprises: a 
capital member disposed on a top of each of the one or more post members, the capital member includes a top portion and an eave portion.
	Yu teaches a capital member (3 and 4) disposed on a top of each of the one or more post members, the capital member includes a top portion (directly underneath 3) and an eave portion (4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fence of Carl with the capital member and eave in order to provide a decorative accent.

Regarding claim 9, the modified reference teaches the integrated fence irrigation and grow 
system of claim 8.
The modified reference fails to teach wherein the integrated fence irrigation and grow system 
further comprises: a solar panel disposed on the top portion of the capital member, the solar panel captures solar insolation incident on the solar panel and generates a potential difference that is storable as electrical energy; and a light source disposed on the capital member proximal to the eave portion, the light source operatively coupled to the solar panel receiving the stored electrical energy to power the light source for selective illumination during dark hours.
	Yu further teaches a solar panel (solar panel 3) disposed on the top portion of the capital member (3 and 4), the solar panel captures solar insolation incident on the solar panel and generates a potential difference that is storable as electrical energy; and a light source (5) disposed on the capital member proximal to the eave portion (4) the light source operatively coupled to the solar panel receiving the stored electrical energy to power the light source for selective illumination during dark hours.
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the fence system of the modified reference with the solar panel lamp arrangement of Yu in order to ensure the planting system is able to be illuminated without excessive electricity use. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carl (US 4255896 A) as applied to claim 1 above in view of Adkins (US 4858636 A).
Regarding claim 8, Carl teaches the integrated fence irrigation and grow system of claim 1 and a 
bed end-cap (15). 
Carl fails to teach wherein the integrated fence irrigation and grow system further comprises: 
the bed end cap having a first portion and a second portion, the first portion of the bed end- cap engages the wall of and is disposed within a portion of the interior cavity of at least one of the one or more bed members, and the second portion of the bed end-cap terminates the interior cavity of the one or more bed members.
Adkins teaches the bed end-cap having a first portion (stem 29) and a second portion 
(22) the first portion of the bed end-caps engages the wall of and is disposed within a portion of the interior cavity of at least one of the one or more of bed members (stem 29 is received into inlet 14) and the second portion of the bed end-cap terminates the interior cavity of the one or more bed members (22). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bed end-cap of Carl with the first and second portions of the bed end-cap of Adkins in order to ensure the bed members are sealed so no water or nutrients escape out of the end.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carl (US 4255896 A) in view of Goto (JP 2012249575 A), Yu (CN 202132835 U), Fakhari (US 20170238474 A1) and DeMerchant (US 9545059 B2).
Regarding claim 13, Carl teaches an integrated fence irrigation and grow system, comprises: a 
plurality of post members (30), each having a first side and an opposing second side and is disposed vertically securable into a ground surface; a plurality of bed members (14) disposed in horizontal parallel relation along the first side and the second side of each of the plurality of post members (see fig 1), wherein the plurality of bed members include a pair of topmost bed members (see top members 14) a pair of middle bed members and a pair of lowermost bed members disposed on each of the first side and the second side of each of the plurality of post members in a paired relation (see fig 1), each of the bed members includes a tubular body having a top surface and a bottom surface (see fig 1), the tubular body formed by a wall, the wall defining an interior cavity (interior of 14) in the bed member and having a plurality of openings disposed along the top surface thereof (apertures 18); the plurality of pipes include a pipe disposed in the interior cavity of each of the plurality of bed members (tube 56), the irrigation system (pump 34) is coupled to a water supply (reservoir 32)  and through the plurality of pipes (28, 30 and 56);  wherein when growing medium (planting cups 20 contain sterile media 22) is disposed within the interior cavity of the one or more bed members plants planted in the growth medium in proximity to the plurality of openings grow therein, and foliage thereof is at least one of viewable and harvestable above the plurality of openings (planting cups 20). 
	Carl fails to teach a plurality of capital members, each disposed on a top of each of the plurality of post members, each of the capital members includes a top portion and an eave portion; a plurality of support member perpendicularly disposed on each of the first side and the second side of each of the plurality of post members, each of the plurality of support members providing supportive engagement upholding one of the plurality of bed members positioned thereon; a trellis member is disposed between a pair of the plurality of post members, the trellis member providing an ornamental boundary between the first side and the second side of the pair of the post members and a support medium for climbing plants grown in the plurality of bed members; and an irrigation system having a plurality of pipes and a plurality of valves, the plurality of valves include a valve associated with each of the plurality of bed members and the plurality of valves introduces water to each of the plurality of bed members at a selectively controllable rate of water flow. 
	Yu teaches a plurality of capital members (3 and 4), each disposed on a top of each of the plurality of post members, each of the capital member includes a top portion (directly underneath 3) and an eave portion (4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fence of Carl with the capital member and eave in order to provide a decorative accent.
	Goto teaches a plurality of support members (20) perpendicularly disposed on each of the first side and the second side of each of the plurality of post members (10), each of the plurality of support members providing supportive engagement upholding one of the plurality of bed members (14, Carl) positioned thereon. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fence system of Carl such that the tubular member is on top of members 20 and 30 to ensure the tubular bed member is sufficiently supported.
	Fakhari teaches a trellis member (trellis 12) is disposed between a pair of the plurality of post members, the trellis member providing an ornamental boundary between the first side and the second side of the pair of the post members and a support medium for climbing plants grown in the plurality of bed members. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fencing system of Carl with the trellis of Fakhari such that it is between the two post members to allow support for growing plants while being decorative (see para 0005).
	DeMerchant teaches an irrigation system having a plurality of pipes and a plurality of valves (valves 22), the plurality of valves include a valve associated with each of the plurality of bed members (individual pay watering line valve 22) and the plurality of valves introduces water to each of the plurality of bed members at a selectively controllable rate of water flow (see col 3, lines 45-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation system of Carl with the valves of DeMerchant in order to selectively control the water flow to the different bed members to ensure the different plants receive optimal growing conditions. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carl (US 4255896 A) ) in view of Goto (JP 2012249575 A), Yu (CN 202132835 U), Fakhari (US 20170238474 A1) and DeMerchant (US 9545059 B2) as applied to claim 13 above and further in view of 이정엽 (KR 20110045740 A).
The modified reference teaches the integrated fence irrigation and grow system of Claim 13.
The modified reference fails to teach wherein the plurality of pipes disposed in the interior 
cavity of each of the plurality of bed members each include a plurality of perforations disposed serried along each pipe to provide drip irrigation to the growth medium in the interior cavity.
	이정엽 teaches wherein the plurality of pipes disposed in the interior cavity (water supply pipes 160 in growth area F) of each of the plurality of bed members each include a plurality of perforations disposed serried along each pipe (plurality of water supply holes on water supply pipe 160) to provide drip irrigation to the growth medium in the interior cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the irrigation system of the modified reference with the plurality of perforations in the pipe to allow adequate irrigation to the plants and ensure optimal growing conditions. 

 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carl (US 4255896 A) in view of Goto (JP 2012249575 A), Yu (CN 202132835 U), Fakhari (US 20170238474 A1) and DeMerchant (US 9545059 B2) as applied to claim 13 above.
Regarding claim 15, the modified reference teaches wherein the one or more bed members 
further include a drainage hole disposed through the wall along the bottom surface of each of the one or more bed members to allow passage of excess water out of the interior cavity (nutrient solution drains from bed member 14 into conduit 30). 
Carl discloses the claimed invention except for the drainage holes (conduits 28 and 30) being a 
plurality on each bed member.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the conduits such that there are multiple drainage holes per bed member to allow for increased drainage and prevent root rot and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Carl (US 4255896 A) ) in view of Goto (JP 2012249575 A), Yu (CN 202132835 U), Fakhari (US 20170238474 A1) and DeMerchant (US 9545059 B2) as applied to claim 13 above and further in view of Yu (CN 202132835 U).
Regarding claim 16, the modified reference teaches the integrated fence irrigation and grow 
system of claim 13.
	The modified reference fails to teach a solar panel disposed on the top portion of each of the plurality of capital members, the solar panel captures solar insolation incident on the solar panel and generates a potential difference that is storable as electrical energy; and a light source disposed on each of the plurality of capital members proximal to the eave portion, the light source operatively coupled to the solar panel receiving the stored electrical energy to power the light source for selective illumination during dark hours.
	Yu teaches a solar panel (solar panel 3) disposed on the top portion of the plurality of capital members (4), the solar panel captures solar insolation incident on the solar panel and generates a potential difference that is storable as electrical energy; and a light source (5) disposed on each of the plurality of capital members proximal to the eave portion (4) the light source operatively coupled to the solar panel receiving the stored electrical energy to power the light source for selective illumination during dark hours (solar panel 3 coupled with lamp 5 via lighting board 3 and distribution box 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the solar panel lamp arrangement of Yu in order to ensure the planting system is able to be illuminated without excessive electricity use. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Carl (US 4255896 A) ) in view of Goto (JP 2012249575 A), Yu (CN 202132835 U), Fakhari (US 20170238474 A1) and DeMerchant (US 9545059 B2) as applied to claim 13 above and further in view of Adkins (US 4858636 A).
Regarding claim 17, the modified references teaches the integrated fence irrigation and grow system of claim 13 and a plurality of bed end-caps (15). 
The modified reference fails to teach wherein the integrated fence irrigation and grow system further comprises: the bed end caps each having a first portion and a second portion, the first portion of the each of the plurality of bed end-caps engages the wall of and is disposed within a portion of the interior cavity of at least one of the plurality of bed members, and the second portion of the bed end-cap terminates the interior cavity of the at least one of the plurality of bed members.
Adkins teaches the bed end-cap having a first portion (stem 29) and a second portion (22) each having a first portion (stem 29) and a second portion (22), the first portion of the each of the plurality of bed end-caps engages the wall of and is disposed within a portion of the interior cavity of at least one of the plurality of bed members (stem 29 is received into inlet 14) and the second portion of the bed end-cap terminates the interior cavity of the at least one of the plurality of bed members (22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bed end-cap of Carl with the first and second portions of the bed end-cap of Adkins in order to ensure the bed members are sealed so no water or nutrients escape out of the end.

Allowable Subject Matter
Claims 11, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 and 18 are considered allowable subject matter due to the pipe connector being
disposed within the interior of the bed system. While pipe connectors are known in the art, the pipes and pipe connectors being disposed within the interior of the bed system are not. Claims 12 and 19 are objected to as allowable subject matter due to their dependency on claims 11 and 18, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents noted under the References Cited form are considered relevant as they
pertain to similar grow systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642